Cockrilx, C. J. The appellee was a passenger on the Texas & St. Louis Railway, and fell and was injured while alighting from the train at her destination. She sued and had judgment for $3000. The bill of exceptions taken by appellant shows the evidence, and nothing more. No mention is made in it of any exceptions taken during the trial, or of a motion for new trial. There was a demurrer to the complaint, which was overruled, after which defendant answered and went to trial. The only questions presented, therefore, are : Had the court jurisdiction ? and, Does the complaint state a cause of action? Chapline v. Robinson, 44 Ark., 202; Holleville v. Patrick, 14 id., 208. No question is or can be made as to the jurisdiction of the court. The plaintiff alleged in her complaint that she was a passenger on the appellant’s train ; that she arrived at her destination at night: that the depot platform, through the negligence of appellant, was not provided with lights, and that by reason of appellant's failure in its duty to provide lights she fell, and was injured in attempting.to get upon the platform. It is the duty of railroad companies to have their stations lighted for the accommodation and safety of passengers arriving or departing upon their trains, and they are liable to them for injuries resulting from the want of such lights, unless it is shown that the passenger’s contributing negligence caused the injury. Thomp. on Car., 108; Benuemann v. St. P., M. & M. Ry. Co., 18 Am. & E. Ry. Cases, 153; S. C., 32 Minn., 390; Peniston v. C., St. Louis & N. O. Ry., 34 La. Ann., 777. The complaint set forth a cause of action that was good on demurrer. Stewart v. Int. & G. N. Ry., 53 Tex., 289. If the allegations specifying the particular manner in which the plaintiff was injured, or the particular cause of her fall, were deemed insufficient, a motion to make the allegations more certain or specific was defendant’s remedy. A demurrer could avail nothing. Ball v. Fulton County, 31 Ark., 379; McIlroy v. Adams, 32 id., 315; McCreary v. Taylor, 38 id., 393. Affirm.